95 N.Y.2d 873 (2000)
NEVILLE RANGOLAN et al., Respondents,
v.
COUNTY OF NASSAU et al., Appellants.
Court of Appeals of the State of New York.
Decided September 5, 2000.
Concur: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.17 of the *874 Rules of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.